Citation Nr: 0736286	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  98-12 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes at C3-C4. 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to an initial rating in excess of 20 percent 
for status post artery bypass grafting due to aneurysm.

5.  Entitlement to compensable initial ratings for bursitis 
of the right hip, a plantar wart on the right foot, residuals 
of a right wrist fracture, a bilateral mandibular fracture, 
residual scarring from an artery graft in the right thigh, a 
scar on the chin, residuals of a left wrist fracture, and 
status post small bowel obstruction due to adhesions.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to March 
1996.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  


FINDINGS OF FACT

1.  The competent evidence does not show that degenerative 
changes at C3-C4 are related to the veteran's military 
service.

2.  The medical evidence of record shows that the veteran's 
current bilateral knee disorder is related to her military 
service.  

3.  Good cause has not been shown for the veteran's failure 
to submit to VA examinations scheduled for April 2007 to 
assess the severity of the service connected status post 
artery bypass grafting due to aneurysm, bursitis of the right 
hip, a plantar wart on the right foot, residuals of a right 
wrist fracture, a bilateral mandibular fracture, residual 
scarring from an artery graft in the right thigh, a scar 


on the chin, residuals of a left wrist fracture, and status 
post small bowel obstruction due to adhesions. 

4.  April 1999 VA examination reports do not show exertion 
and exercise to be precluded by residuals of artery bypass 
grafting due to an aneurysm; residuals of artery bypass 
grafting were not shown by this examination to involve other 
organ systems.    

5.  April 1999 VA examination reports show a negative right 
hip x-ray, full right hip flexion, and 35 degrees of right 
hip abduction. 

6.  April 1999 VA examination reports do not show that 
residuals of a plantar wart on the right foot included 
exfoliation, exudation, or itching involving an exposed 
surface or exposed area.  

7.  April 1999 VA examination reports show motion in the 
right wrist to full supination, 60 degrees of pronation, 60 
degrees of dorsiflexion, full palmar flexion, 10 degrees of 
radial deviation, and 30 degrees of ulnar deviation; these 
reports showed full motion in the left wrist.   

8.  An April 1999 VA examination showed that the bilateral 
mandibular fracture was well-healed, with no residuals. 

10.  An April 1999 VA examination showed that residual 
scarring from an artery graft of the right thigh resulted in 
no limitation of functioning. 

11.  An April 1999 VA examination showed that scarring of the 
chin was no more than slightly disfiguring.  

12.  Residuals of a status post small bowel obstruction due 
to adhesions were not shown by an April 1999 VA examination 
to include diarrhea, anemia, and an inability to gain weight. 


CONCLUSIONS OF LAW

1.  Degenerative changes at C3-C4 were not incurred in or 
aggravated by service, and arthritis in the cervical spine 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  A bilateral knee disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

3.  An initial rating in excess of 20 percent for status post 
artery bypass grafting due to aneurysm is not warranted.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.655(b), 4.104, Diagnostic Code 7110 (1997).      

4.  A compensable initial rating for bursitis of the right 
hip is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.655(b), 4.71a, Diagnostic Codes 5250-
5255 (1998).    

5.  A compensable initial rating for a plantar wart on the 
right foot is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.655(b), 4.118, Diagnostic 
Codes 7806, 7819 (1998).    

6.  A compensable initial rating for residuals of a right or 
left wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 4.71a, 
Diagnostic Code 5215 (1998).    

7.  A compensable initial rating for residuals of a bilateral 
mandibular fracture is not warranted.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 4.150, 
Diagnostic Code 9905 (1998).    

8.  A compensable initial rating for scarring from an artery 
graft in the right thigh is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 
4.118, Diagnostic Code 7805 (1998).  

9.  A compensable initial rating for scarring of the chin is 
not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.655(b), 4.118, Diagnostic Code 7800 (1998).  

10.  A compensable initial rating for residuals of a status 
post small bowel obstruction due to adhesions is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.655(b), 4.114, Diagnostic Code 7328 (1998).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist     

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, multiple letters, dated most 
recently in November 2006, satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained and the veteran has been 
afforded, or scheduled for, VA examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury incurred or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Additionally, where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With respect to the cervical spine, the service medical 
records show that the veteran was involved in an automobile 
accident in May 1990 and that her primary injuries were 
fractures to the jaw and wrists.  The veteran did strike her 
head during the accident and complained about pain at the 
base of her neck.  A February 1991 service medical record 
indicated that an x-ray of the cervical spine was negative.  
The veteran complained about neck pain at the January 1996 
separation examination but neither the reports from this 
examination, nor any other service medical record, shows any 
identifiable pathology involving the cervical spine resulting 
from the May 1990 automobile accident or any other in-service 
injury.   

As for the knees, August 1985 service medical records reflect 
treatment for left knee pain, and the impressions were 
overuse syndrome, inferior patellar tendonitis and lateral 
collateral ligament strain.  Treatment included physical 
therapy.  The service medical records are negative for any 
complaints or findings of a right knee disorder.  The January 
1996 separation examination showed the lower extremities were 
normal.  

After service, the veteran failed to report to VA 
examinations scheduled in April 1997.  The veteran attended a 
series of VA examinations in April and May 1999, with 
pertinent findings to include April 1999 x-ray findings of 
degenerative changes at C3-C4 and mild degenerative changes 
in the lateral aspects of both knees.  

At an April 1999 VA examination, the veteran described 
occasional swelling in her knees but no mechanical symptoms.  
She told the examiner that she sustained bruises to her knees 
during service in 1990 as a result of the motor vehicle 
accident and that she also injured her knees during service 
as result of parachute jumps.  The physical examination 
revealed no significant clinical findings in the knees, and 
the assessment was "[b]ilateral knee pain associated with 
previous history of parachute jumping."  The examiner stated 
that the veteran's activities of daily living and other 
everyday activities were not significantly affected by her 
bilateral knee pain.  An April 1999 VA spine examination 
showed the veteran reporting that since the 1990 automobile 
accident that was incurred in service, she had constant 
aching and "cracking" in her neck.  After the examination, 
the diagnosis was muscle spasm, with soft tissue point 
tenderness over the shoulders and cervical spine and probable 
fibromyalgia rheumatica. 

The October 2006 Board remand ordered that the veteran be 
scheduled for an examination to determine whether the veteran 
had a cervical spine or knee disorder as result of service.  
The record revealed that notice of such an examination, 
scheduled for April 2007, was sent to the veteran's most 
recent address of record, and she was informed by the October 
2006 remand and April 2007 letter that failure to attend the 
examination could result in the denial of her claims.  
Nonetheless, the veteran failed to attend the examination and 
has not provided good cause for failing to attend the 
examination.  Thus, the claims for service connection must be 
adjudicated based on the evidence that is of record.  
38 C.F.R. § 3.655(b).  

As for the veteran's assertions that she has a cervical spine 
disorder that is related to service, such assertions cannot 
be used to establish a claim as a layperson is not qualified 
to render a medical opinion regarding the etiology of a 
disorder.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding 
that competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).   

Although cervical spine pain was reported in service, the 
service medical records are negative for a cervical spine 
disorder.  Moreover, the medical evidence of record does not 
show the current cervical spine disorder is related to the 
veteran's military service or to any incident therein.  
Accordingly, as there is no evidence of a cervical spine 
disorder in service, there is no medical evidence linking a 
cervical spine disorder to service, and the x-ray evidence of 
arthritis in the cervical spine was shown over three years 
after separation from service, service connection for a 
cervical spine disorder is not warranted.  As the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a cervical spine 
disorder, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records indicate that in August 
1985, the veteran incurred left lateral ligament strain 
during airborne school.  The VA examiner in April 1999 linked 
"bilateral knee pain" to a history of in-service parachute 
jumping.  As noted above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In this case, the evidence of record demonstrates 
that the veteran attended airborne school in 1985, and the 
medical evidence relates the veteran's current bilateral knee 
disorder to airborne school.  Accordingly, service connection 
for a bilateral knee disorder is warranted. 

B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
claims for evaluations for the service-connected disorders at 
issue herein are based on the assignment of initial ratings 
for these conditions following the initial award of service 
connection for each condition by the January 1998 rating 
decision.  

VA regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  

By rating decision in January 1998, service connection was 
granted for status post artery bypass grafting due to 
aneurysm, bursitis of the right hip, a plantar wart on the 
right foot, residuals of a right wrist fracture, a bilateral 
mandibular fracture, residual scarring from an artery graft 
in the right thigh, a scar on the chin, residuals of a left 
wrist fracture, and status post small bowel obstruction due 
to adhesions.  With the exception of the residuals of artery 
bypass grafting, which were rated as 20 percent, each 
disability was rated noncompensable, with the RO noting that 
the veteran's failure to attend VA examinations scheduled for 
April 1997 resulted in there being no evidence that there 
were residuals of these disorders that warranted 
compensation.  Review of the service medical records, in 
particular the reports from the January 1996 separation 
examination which revealed pertinent findings limited a small 
wart on the plantar surface of the right and surgical 
scarring, with no indication as to the severity or nature of 
the wart or scarring, does not reveal any clinical findings 
demonstrating that the veteran had any compensable residuals 
associated with the disorders at the time the noncompensable 
ratings for these disorders were assigned.   

In explaining the basis for the 20 percent rating assigned 
for residuals of artery bypass grafting, the RO noted in the 
January 1998 rating decision that this rating was warranted 
under the criteria listed at 38 C.F.R. § 4.104, Diagnostic 
Code 7110 in effect prior to regulatory changes that became 
effective January 12, 1998.  Under these criteria, a minimum 
20 percent rating was for assignment for aortic aneurysms.  


The 2006 Board remand ordered that the veteran be scheduled 
for examinations to determine the severity of her service-
connected disabilities.  The record reveals that notice of 
these examinations scheduled for April 2007, was sent to the 
veteran's most recent address of record, and she was informed 
by the October 2006 Board remand and April 2007 letter that 
failure to attend the examination could result in the denial 
of her claims.  The veteran failed to attend the examinations 
and has not provided good cause for such failure to report.  

The claims file does not document that the notice for any of 
the VA examinations schedule for April 2007 was returned by 
the United States Postal Service as undeliverable.  Moreover, 
there is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters for the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992); see also 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) 
(holding that "Government officials are presumed to carry 
out their duties in good faith and proof to the contrary must 
be almost irrefutable to overcome that presumption").

Although VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

In summary, and under the authority cited above, because the 
veteran's failure to submit for the VA examinations scheduled 
for April 2007 is without any reasonable explanation, the 
failure to report for the scheduled examinations was without 
good cause.  Thus, to the extent that the criteria for rating 
the veteran's right foot wart, scarring on the right thigh, 
and scar on the chin changed during the course of the appeal, 
the Board finds that the evidence of record is insufficient 
to rate these disorders under the revised criteria.  
Accordingly, these disorders will be rated on the evidence of 
record under the criteria then in effect.  See VAOPGCPREC 3-
00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 
341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

Artery Bypass Grafting

Under the criteria in effect prior to and after January 12, 
1998, a rating in excess of 20 percent for residuals of a an 
aortic aneurysm under Diagnostic Code 7110 would require 
exertion and exercise to be precluded, or residual findings 
and symptoms under the organ systems affected warranting a 
rating in excess of 20 percent under the most closely 
analogous diagnostic code or codes.  At the April 1999 
cardiovascular examination, no aortic aneurysm was palpated 
and the veteran noted no symptoms of cardiac, cerebrovascular 
or renal disease at that time.  Exercise tolerance was 
described as good as she was able to jog two miles and walk 
another two miles daily.  Her blood pressure was said to be 
well controlled, and the examiner noted that an 
electrocardiogram revealed no evidence of renal insufficiency 
or left ventricular hypertrophy.  The treadmill test was said 
to have revealed excellent functional capacity with no 
evidence of inducible ischemia.  The examiner noted there was 
no evidence of ischemic cardiomyopathy.  

As the medical evidence does not show that exertion and 
exercise were precluded, and there were no residual findings 
and symptoms under the organ systems affected, an initial 
rating in excess of 20 percent is not warranted. 

Right Hip Bursitis

The April 1999 VA examination revealed mild to moderate 
tenderness over the right greater trochanter, with full 
flexion of the right hip and 35 degrees of abduction of the 
right hip.  X-ray of the hips was negative.  The assessment 
was limited to hip pain, which the examiner stated resulted 
in no significant limitation of the veteran's everyday 
activities.  These findings would not warrant increased 
compensation under the criteria for rating hip and thigh 
disabilities codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5250-5255.  In this regard, a compensable rating for 
limitation of abduction required abduction to be limited to 
10 degrees.  Accordingly, an initial noncompensable 
evaluation is warranted.

Plantar Wart

The examination of the right foot in April 1999 revealed a 2 
millimeter punctate hyperkeratotic lesion on the plantar 
aspect of the right foot involving some pain and bleeding.  
Strength was normal and the range of motion of the subtalar, 
metatarsal, and ankle joints was within normal limits without 
pain.  

Under the criteria for rating skin disabilities for the 
veteran's plantar wart rated under Diagnostic Code 7819 in 
effect at the time of the April 1999 VA examination, a 
compensable rating required exfoliation, exudation, or 
itching involving an exposed surface or exposed area.  No 
such symptomatology was described at the April 1999 VA 
examination.  Accordingly, an initial compensable evaluation 
is not warranted.

Right and Left Wrist Fractures

April 1999 VA examination reports showed motion in the right 
wrist to full supination, 60 degrees of pronation, 60 degrees 
of dorsiflexion, full palmar flexion, 10 degrees of radial 
deviation, and 30 degrees of ulnar deviation.  Motion in the 
left wrist was full.  As a compensable rating for residuals 
of the service-connected right and left wrist fractures rated 
under Diagnostic Code 5215 required palmar flexion to be 
limited in line with the forearm or dorsiflexion of less than 
15 degrees, entitlement to an initial compensable rating for 
residuals of a right and left wrist fractures is not be 
warranted. 

Bilateral Mandibular Fracture

An April 1999 VA dental examination concluded that the 
mandibular fractures were well-healed, with no residuals.  
The veteran did not describe any residuals of these fractures 
at that time, and mandibular motion was normal, without pain 
or encumbrance.  As such, an initial compensable rating under 
Diagnostic Code 9905 for residuals of a bilateral mandibular 
fracture is not warranted as the April 1999 VA examination 
reports did not show limited inter-incisal motion of 31 to 40 
millimeters or limitation of lateral excursion from 0 to 4 
millimeters due to the veteran's bilateral mandibular 
fracture. 

Residual scarring form an Artery Graft of the Right Thigh and 
a Scar of the Chin

An April 1999 VA skin examination showed an irregular 
erythematous to slightly pinkish scar on her right chin.  The 
scarring did not involve tenderness or ulceration.  There was 
no loss of underlying tissue and the scarring was mostly 
nondepressed, with the exception of a few slightly depressed 
areas.  There was also a 22 centimeter long vertical scar in 
the midline of the abdomen extending from her chest to her 
groin area that was approximately 1.5 centimeter wide.  This 
scarring was whitish to pink, nontender, nondepressed, not 
ulcerated, and did not involve any loss of underlying tissue.  
There were some small focal areas of depression.  Also shown 
was a scar on the right thigh secondary to vein stripping 
that was 11 centimeters x 1.5 to 1.75 centimeters that was 
smooth and slightly pinkish and involved no tenderness, 
ulceration, or loss of underlying tissue.  The scarring was 
described as being mostly nondepressed, with some areas of 
very slight depression.  Color photographs of the scarring 
were submitted and have been reviewed.  The examiner stated 
that none of the veteran's scarring resulted in any 
functional disability.   

The scarring of the right thigh was rated under Diagnostic 
Code 7805.  The criteria in effect at the time of the April 
1999 VA examination provide that scarring is to be rated 
based on limitation of functioning.  As no functional 
limitations were associated with scarring at the April 1999 
VA examination, an initial compensable rating for the 
scarring of the left thigh is not warranted.  

The scarring of the chin was rated under Diagnostic Code 
7800, which provided a 10 percent evaluation for moderately 
disfiguring scars of the head, face, or neck.  The scarring 
described on the chin at the April 1999 examination, and 
shown on the color photographs taken at that time, is no more 
than slightly disfiguring.  As such, an initial compensable 
rating for scarring of the chin is not warranted.  

Status-post Small Bowel Obstruction due to Adhesions

At an April 1999 VA examination, the veteran denied having 
any abdominal pain or vomiting.  She described alternating 
constipation and diarrhea over the previous two years.  The 
physical examination showed normoactive bowel sounds and the 
peri-anal examination was negative.  Laboratory testing 
showed a normal hemoglobin and white blood cell count.  The 
examiner commented that he did not think the veteran's 
alternating bowl habits and occasional rectal bleeding due to 
constipation were a result of her bowel obstruction.  

The service-connected disability classified as status-post 
small bowel obstruction due to adhesions is rated under 
Diagnostic Code 7328.  A compensable rating under this 
provision required a disability manifested by diarrhea, 
anemia, and inability to gain weight.  As the April 1999 VA 
examination did not describe such symptomatology as being due 
to her bowel obstruction, an initial compensable rating under 
Diagnostic Code 7328 is not warranted.   

Final Considerations 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to her service connected 
disorders, and her service-connected residuals have not shown 
functional limitation beyond that contemplated by the ratings 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

Finally, in reaching the above decisions with respect to the 
claims for initial ratings in excess of those assigned, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against these claims, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for degenerative changes at C3-C4 is 
denied.  

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is granted. 

An initial rating in excess of 20 percent for status post 
artery bypass grafting due to aneurysm is denied. 

Initial compensable ratings for bursitis of the right hip, a 
plantar wart on the right foot, residuals of a right wrist 
fracture, a bilateral mandibular fracture, residual scarring 
from an artery graft in the right thigh, a scar on the chin, 
residuals of a left wrist fracture, and status post small 
bowel obstruction due to adhesions are denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


